Citation Nr: 0816273	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
April 1988 and from September 1990 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
February and September 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In July 2006, the Board remanded this case via the Appeals 
Management Center (AMC) for further development and 
consideration.


FINDING OF FACT

The veteran's asthma was not caused or made chronically worse 
by his active military service.


CONCLUSION OF LAW

The veteran's asthma was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in July 
2003, May 2005, and August 2006, the RO and AMC advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued a VCAA notice letter 
prior to initially adjudicating the claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  That July 2003 letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claim. Id. at 120-21.  However, 
the more recent May 2005 letter did make this specific 
request and, in any event, VA's Office of General Counsel has 
indicated requiring VA include such a request as part of the 
notice provided to a claimant under those provisions is 
obiter dictum and, therefore, not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed this in 
response to the holding in Pelegrini v. Principi, 17 Vet. 
App. 183 (2002) (Pelegrini I), but the Court used basically 
the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The RO and AMC, on remand, have ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
this specific request in the July 2003 letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102.



Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that a March 2006 letter 
informed the veteran that a downstream disability rating and 
effective date would be assigned if his underlying claim for 
service connection was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



And since providing the veteran the additional VCAA notices 
in May 2005 and August 2006, and the March 2006 letter 
informing him about downstream disability ratings and 
effective dates, the AMC has gone back and readjudicated his 
claim in the July 2005 and September 2007 supplemental 
statements of the case (SSOCs).  This is important to note 
because the Federal Circuit Court has held that a statement 
of the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

As for the duty to assist, the RO obtained the veteran's 
service medical records, service personnel records, VA 
medical records, and the report of his VA compensation 
examination, which the Board had requested when remanding 
this case in July 2006 to determine whether the veteran's 
asthma is attributable to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) (indicating a VA 
examination and opinion are required when necessary to decide 
a claim)..  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its July 
2006 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  



Service Connection

Service connection is granted for current disability 
resulting from an injury sustained or a disease contracted in 
the line of duty during active military service, or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 
U.S.C.A. § 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome 
(CFS)), fibromyalgia, or irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (D) warrants a presumption of 
service connection.  38 U.S.C. § 1117(a)(2) (West 2002); 38 
C.F.R. § 3.317(a)(2)(i)(B)(1) (2006).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases providing guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's General 
Counsel discussed the proper way of developing asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para.7.21(a)(I).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease. Rating 
specialists must develop any evidence of asbestos exposure 
before, during, and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information. M21-1, part VI, para. 
7.21(d)(I).



As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence confirming the 
veteran has the currently alleged disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet.  App. 223, 225 
(1992).  The veteran has a current diagnosis of asthma.  
See, e.g., the report of his Persian Gulf Registry 
examination in August 2000.  So there is no disputing he has 
this condition.  Therefore, as the Board indicated when 
remanding this case in July 2006, in part, for a medical 
nexus opinion, the determinative issue is whether his asthma 
is somehow attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And it is in this critical respect that his claim fails.

Service connection cannot be granted under 38 C.F.R. § 3.317 
because the veteran's  respiratory problems have been 
attributed to a known clinical diagnosis, asthma.  38 C.F.R. 
§ 3.317(a)(1)(i).  And there is no medical nexus evidence 
attributing his asthma to his military service, to otherwise 
warrant granting service connection.

The veteran's service medical records (SMRs) do not show a 
diagnosis of or treatment for asthma.  They show he was 
treated for a chronic upper respiratory infection (URI) from 
December 1990 to January 1991, and in November 1992.  
He later was treated for pneumonia in February 1993.  Ten 
days into his treatment for pneumonia, a chest x-ray showed 
the condition was resolving.  In October 1993, he was treated 
for bronchitis.  There was no note that he had pneumonia at 
the time.  His service personnel records indicate he was 
exposed to asbestos for 30 minutes five years prior to 
service.  He marked the "no" column next to "asthma" on 
his July 1994 separation physical report of medical history, 
and the physician who examined him prior to separation did 
not provide a diagnosis of asthma.  



During his October 2005 hearing, the veteran testified that 
he had been treated for asthma at the local VAMC in Tucson in 
1995, within 6 months to a year of his discharge from the 
military.  And one of the reasons for the Board remanding 
this case in July 2006 was to try and obtain any additional 
records documenting this earlier treatment since, at the 
time, there were only records dating from 1999.  However, the 
AMC was unable on remand to obtain any earlier-dated records.  
The additional records obtained also date from 1999.

Of particular interest, it was noted in an October 1999 VA 
treatment record that the veteran had not been seen at the 
VAMC since 1996.  No records from 1995 or 1994 could be 
obtained.  The VA treatment records that are available show 
that his earliest diagnosis of asthma was in August 2000.  A 
earlier-dated VA treatment record shows he had first 
complained of dyspnea (shortness of breath) on exertion in 
November 1999.

And as already alluded to, in January 2007 the veteran had a 
VA examination on remand for a medical nexus opinion 
concerning the etiology of his asthma.  The examiner reviewed 
the veteran's claims file for the pertinent medical and 
other history, including the relevant treatment during 
service mentioned and the additional treatment the veteran 
had received since service, also mentioned.  The VA examiner 
noted that the results of a January 1996 pulmonary function 
test (PFT) were normal.  The veteran indicated he had worked 
as a construction worker for three months after his discharge 
from the military until he hurt his knee at work.  He then 
performed desk work for medical agencies.  The evaluating VA 
physician examined the veteran and diagnosed "asthma 
controlled on therapy."  The physician indicated there was 
no documentation linking the veteran's asthma to his service.  
This physician pointed out that, during the veteran's 
separation physical, he had checked the "no" column for 
"shortness of breath" and "asthma."  This physician also 
observed there was no evidence of asthma in the VA records 
from 1999, which was five years after the veteran left the 
military in 1994.  So all this considered, this physician 
concluded the veteran's asthma was unrelated to his periods 
of active military service.  

There is no medical evidence refuting this VA examiner's 
unfavorable opinion, to suggest any linkage between the 
veteran's asthma and his military service.  This opinion is 
well reasoned and based on an objective clinical evaluation 
of the veteran and independent review of his claims file.  So 
the opinion has the proper factual foundation and, therefore, 
is entitled to a lot of probative weight, especially since, 
again, it is uncontroverted.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for asthma is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


